PER CURIAM.
The defendants, Joseph Land & Company, Inc., Charles Earl Mitchell, and Transport Insurance Company, appeal from an adverse final judgment, from the denial of their motion for a new trial or a remittitur, and from an adverse final cost judgment. We affirm finding that the trial court did not abuse its discretion by denying the defendants’ motion for a new trial or a remittitur where the jury’s verdict was not against the manifest weight of the evidence. Lassiter v. International Union Of Operating Eng’rs, 349 So.2d 622, 627 (Fla.1976); Taylor v. Ganas, 443 So.2d 251, 253 (Fla. 1st DCA 1983).
The defendants’ remaining points lack merit.
Accordingly, we affirm.